Order filed February 6, 2014




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-13-00354-CV
                                   ___________

                    ERIC MANCIL ET AL., Appellants

                                       V.

                     JOHN STROUD ET AL., Appellees


                     On Appeal from the 16th District Court
                               Denton County, Texas
                      Trial Court Cause No. 2010-30373-211


                                    ORDER
      This court abated this appeal on November 27, 2013, pursuant to pending
mediation, which was to have been completed by January 13, 2014. On January 7,
this court received Appellants’ motion to extend or amend the abatement. In the
motion, Appellants state that the parties were not able to schedule and complete
mediation prior to January 13. Appellants request that the parties be given extra
time to complete the mediation, which is now set for March 17. According to the
certificate of conference, Appellee John Stroud is in agreement with the motion,
and the other Appellees have not objected to it.
      Appellants’ motion is granted.       This appeal is now abated pending the
scheduled mediation, which shall be completed on or before March 20, 2014. The
parties are instructed to notify this court of the mediation results within ten days of
the completion of mediation. If mediation fully resolves the issues in this appeal,
the parties shall file a joint motion in accordance with TEX. R. APP. P. 42.1(a)(2).


                                                     PER CURIAM


February 6, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey J.




                                          2